Citation Nr: 0306987	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-33 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1972.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 RO decision, which 
denied service connection for PTSD.  

On the veteran's Substantive Appeal statement, received in 
November 1997, he requested a hearing at the RO before a 
Veterans Law Judge.  In December 1997, he amended his request 
for a hearing before a Veterans Law Judge in Washington, D.C.  

The Board notified him, in July 2002, of a hearing scheduled 
for September 2002, but the veteran failed to appear for that 
hearing.  

The undersigned Veterans Law Judge has been designated to 
make the final disposition of this proceeding for VA.   

It is noted that, in December 2002, the Board undertook 
additional development on the issue presented in this case, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  
In March 2003, the Board provided the veteran notice of the 
development, as required by Rule of Practice 903 (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903 (2002)), and afforded him an opportunity to respond.  

The Board also notes that, in a March 2003 statement, the 
veteran's representative raised the issue of service 
connection for major depression.  While the RO has 
adjudicated the issue of service connection for PTSD, which 
is the subject of the present appeal, it has not addressed 
the issue of service connection for a psychiatric disorder 
other than PTSD.  Therefore, as this issue has not been 
developed by the RO, and as it is not inextricably 
intertwined with the issue currently on appeal, it is 
referred to the RO for further appropriate consideration.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. 
Brown, 6 Vet. App. 157 (1994).  



FINDINGS OF FACT

1.  The veteran served in Thailand, in support of military 
actions in the Republic of Vietnam, from December 1970 to 
November 1971, and while there he did not engage in combat 
with the enemy.

2.  The veteran is not shown to have manifested symptoms of 
an innocently acquired psychiatric disorder during his period 
of active duty or for many years thereafter.  

3.  There is no competent medical evidence showing that the 
veteran currently has a diagnosis of PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have PTSD due to disease or 
injury that was incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from January 1969 to 
December 1972.  The DD Form 214 indicates that he received 
various awards and decorations, including the Vietnam Service 
Medal (VSM) and the Republic of Vietnam Campaign Medal 
(RVCM); that his Military Occupational Specialty was as a 
fire protection specialist; and that at no time had he served 
in Vietnam, Korea, or Indochina.  

A careful review of the service personnel records also 
indicates that the veteran was assigned to Udorn Air Force 
Base, Thailand from December 1970 to November 1971, and that 
as a result of his service in Thailand in support of the 
military actions in Vietnam, he was awarded the VSM and RVCM.  

The veteran's service medical records show no complaints, 
treatment or diagnosis of psychiatric disability.  

The VA medical records, dated in 1995 and 1996, show 
outpatient treatment for various conditions, diagnosed as 
depression, depressive disorder, substance abuse alcohol/drug 
dependence.  A February 1996 record indicates that the 
veteran described some disturbing dreams relating to his 
military experience while in Thailand during the Vietnam War, 
but also acknowledged subsequent issues relating to 
depression tied to family and social relationship issues.  

Additionally, the inpatient VA records, dated in December 
1995, show that the veteran was admitted for further 
evaluation, specifically to rule in or out PTSD.  An 
admission note indicates that the veteran was "hard-pressed 
to describe any significant traumas and it [was] unclear 
whether or not he suffer[ed] from any type of traumatic 
symptoms."  As a result of the evaluation, no evidence of 
PTSD was found.  The veteran was discharged with a diagnosis 
of depression.  

In August 1996, the RO received the veteran's claim of 
service connection for PTSD.  The veteran indicated that he 
was being treated at VA for PTSD.  

In a December 1996 letter, the RO requested the veteran to 
furnish information concerning the nervous condition he felt 
resulted from a life threatening episode in military service, 
such as a description of his symptoms, his post-service work 
history, a list of doctors from whom he received treatment, 
and statements from other persons who know of his condition.  
Enclosed with the letter was a PTSD questionnaire.  There is 
no record that the veteran responded to this request.  

In a February 1997 decision, the RO denied service connection 
for PTSD.  

The VA records in October 1997 show that the veteran was 
admitted to the hospital on the bases that he was 
disoriented, had jerky movements, was making strange sounds 
and was intoxicated.  He received detoxification therapy and 
was discharged three days later with diagnoses of alcohol 
dependence and substance use (cocaine and heroin).  

In a statement received in November 1997, the veteran 
indicated that he never received a copy of the RO's December 
1996 PTSD development letter.  (The RO later resent a PTSD 
questionnaire to the veteran in January 2001.)  He also noted 
that, since September 1996, he had been seen "a lot" at VA 
and that he felt that his PTSD claim should be granted.  

In a Substantive Appeal statement received in November 1997, 
the veteran indicated that he served in Thailand during 1970-
1971.  He contended that his job as a firefighter while in 
Thailand was sufficient to establish in-service stressors.  
He stated that another reason for "the shape [he was] in" 
was that he also served on the flight line at Dover Air Force 
Base, where the remains of servicemen were brought back to 
the United States.  

In a June 1998 letter, the RO requested, from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), any 
supporting evidence it might have in connection with the 
veteran's claim of service connection for PTSD.  The RO 
attached a copy of the veteran's service record and noted 
that the veteran had served in Thailand during 1970-1971 as a 
firefighter and also at Dover Air Force Base on the flight 
line where the remains of servicemen were brought back to the 
United States.  

In an August 1998 letter to the RO, USASCRUR replied that the 
information it received was insufficient to conduct 
meaningful research.  It was stated that, in order to assist 
the veteran with PTSD research, the veteran must provide 
additional information, such as specific combat incidents, to 
include specific dates, type and location, full names of 
casualties and other units involved.    

In December 2000, the RO received VA outpatient records, 
dated from May 1997 to December 2000.  The records show 
ongoing treatment for various conditions, diagnosed as 
depression, depressive disorder, anxiety disorder, alcohol 
and drug dependence, and substance abuse.  

A March 1998 record indicates that the veteran had remained 
sober for approximately six weeks but that, during the past 
week, he experienced a fire at work, which he felt brought 
about increased sleep disturbance problems and intrusive 
thoughts and memories of a serious fire that had occurred 
while he was in the military.  The assessment was that of 
depression and alcohol dependence.  

In February 2001, the RO received additional and duplicative 
VA outpatient records, dated from September 1996 to February 
2001.  The records show ongoing treatment for various 
conditions, diagnosed as depression, depressive disorder, 
anxiety disorder, alcohol and drug dependence and substance 
abuse.    

In an April 2001 letter, the RO informed the veteran about 
the Veterans Claims Assistance Act of 2000 (VCAA), VA's duty 
to assist him in obtaining evidence for his claim, and what 
had been done to help his claim.  The RO requested that the 
veteran furnish additional evidence, to include information 
regarding medical treatment for his disability.  

In response, in April 2001, the veteran provided information 
concerning his medical treatment.  He stated that some nights 
his wife woke him up from dreams where he was "fighting," 
and that he saw doctors to determine what was troubling him.  

In support of his claim, the veteran indicated that, in 
December 1970, the "F-4 fighters would tap dance down the 
runway," and that on the date of his scheduled departure 
from Thailand the main runway was bombed (as told to him by 
the security police) and he was delayed a few days.  

In May 2001, the RO received additional VA outpatient 
records, dated from February to May 2001.  The records show 
ongoing treatment for depression and depressive disorder.  A 
February 2001 record indicates that the veteran was 
considering possible programs addressing PTSD issues (he had 
obtained preadmission forms for one particular PTSD program 
at VA).  

In a November 2001 letter, the RO informed the veteran again 
about the VCAA, to include VA's duty to assist him, what the 
evidence must show to establish service connection, and what 
he should do.  

In December 2002, the Board received additional VA outpatient 
records, dated from 2001 through December 2002.  The records 
show treatment for depressive disorder.  

On a January 2003 VA examination, the veteran reported that 
he had had problems for 20 years and that his symptoms were 
becoming worse.  He described having sleeping difficulties, 
night sweats, nightmares, flashbacks, anxiety, 
hypervigilance, discomfort in crowds and panic attacks.  

In regard to in-service stressors, the veteran related that, 
when he was to leave Udorn Air Force Base at the end of his 
tour there, the Chinese had tried to overrun the perimeter 
and destroy the runway.  He stated that this was his most 
frightening experience.  He also related that he was based at 
Dover Air Force Base when airplanes, loaded with caskets, 
arrived.  He indicated that it was upsetting to him.  

After an examination, the VA examiner indicated that the 
veteran endorsed every single criterion in the DSM-IV for 
PTSD.  The examiner deferred a diagnosis, pending 
psychological testing to help ascertain the true nature and 
extent of the veteran's complaints.  

In February 2003, the veteran was referred for psychological 
testing at VA to determine the nature of his disability.  The 
testing incorporated the Mississippi Scale for PTSD, Combat 
Exposure Scale, Minnesota Multiphasic Personality Inventory-
2, a clinical interview, a review of the veteran's reported 
psychological history, and a review of the claims file.  

The diagnoses were those of major depressive disorder 
(moderate to severe), alcohol dependence in early remission, 
cocaine and heroin dependence in remission, and history of 
marital problems.  The examiner stated that the test results, 
interview information, clinical observations, and history did 
not support a diagnosis of PTSD.  

Following the psychological examination, the January 2003 VA 
examiner appended a diagnosis to his examination report.  The 
diagnoses were those of depressive disorder, not otherwise 
specified, and polysubstance dependence, in remission.  The 
examiner indicated that the veteran had the capacity to 
manage his financial affairs.  

In a March 2003 letter, the Board informed the veteran of the 
new evidence (i.e., VA treatment records and examination 
reports) that it received concerning his appeal.  The Board 
stated that the evidence was obtained since he was last 
issued a Supplemental Statement of the Case, and provided the 
veteran an opportunity to review the new evidence and submit 
any additional evidence or argument.  His representative 
responded in March 2003, arguing that the VA should further 
develop the veteran's case on account of his diagnosed major 
depression.  



II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issue on appeal are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in February 1997), Statement of the Case 
(in September 1997), Supplemental Statements of the Case (in 
July 2000 and October 2001), the RO has notified him of the 
evidence needed to substantiate his claim.  Further, in 
letters in April 2001 and November 2001, the RO notified the 
veteran of what information or evidence was needed from him 
and what the VA would do to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations in 
January and February 2003, regarding the issue at hand.  The 
RO has provided the veteran with the opportunity to present 
testimony at a Board hearing in September 2002, but he failed 
to appear.    

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases, such as psychoses, if they are manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In addition to the applicable criteria noted hereinabove, 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  

This regulation was revised in June 1999, effective in March 
1997, and now provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2002).  

The veteran contends that he has PTSD related to his active 
service.  However, based on a careful review of the record, 
the Board finds that the preponderance of the evidence is 
against his claim of service connection for PTSD.  

In this case, there is no service medical evidence revealing 
that the veteran suffered from any psychiatric 
manifestations.  The post-service records show that he was 
initially diagnosed with an innocently acquired psychiatric 
disorder in the 1990's, many years after his December 1972 
discharge from service.  There are no post-service records 
showing a diagnosis of PTSD.  The veteran was evaluated in 
December 1995, but no evidence of PTSD was found.  

In connection with his appeal, the veteran underwent VA 
examinations in January and February 2003 to determine 
whether he had PTSD, but he was diagnosed with depressive 
disorder and polysubstance abuse (in remission).  

The Board in this regard attaches great probative weight to 
the January and February 2003 VA examinations, during which 
two different examiners evaluated the veteran, administered a 
battery of psychometric testing, reviewed the claims file, 
interviewed the veteran, listed his in-service stressors, and 
concluded that the veteran's diagnosis was not that of PTSD 
but of depressive disorder, not otherwise specified.  

There is no medical evidence of an innocently acquired 
psychiatric disorder in service or within the one-year 
presumptive period in order to establish service connection 
on a direct basis.  The veteran has specifically claimed 
service connection for PTSD, and there is no medical evidence 
of a diagnosis of PTSD.  The VA law and regulations require 
that for service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The VA regulations also provide that, in order to establish 
service connection, the requirement of a diagnosis of PTSD 
must be met.  38 C.F.R. § 3.304(f).  As the record is devoid 
of a diagnosis of PTSD, verification of the veteran's alleged 
stressors experienced during service to support a diagnosis 
of PTSD is not necessary.  

Those stressors, which include an alleged incident having 
taken place in Thailand, where the veteran was based from 
December 1970 to November 1971 in support of military actions 
in the Republic of Vietnam, did not indicate that he had 
engaged in combat with the enemy, nor had the veteran claimed 
combat-related service.  

While the veteran believes that he currently suffers PTSD as 
a result of service, as a lay person, he does not have the 
medical expertise necessary to diagnose his condition.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claim of service connection for 
PTSD.  As the preponderance of the evidence is against the 
veteran's claim of service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

